In satisfaction of a two-count indictment, defendant pleaded guilty to driving while intoxicated. Under the terms of the plea agreement, defendant was to participate in the STEPS Road to Recovery program and, if he successfully completed it, he would be sentenced to five years of probation. If defendant did not successfully complete the program, however, he would be sentenced to 2 to 6 years in prison. Defendant failed to successfully complete the program and, as a result, was sentenced to 2 to 6 years in prison. He now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We are not persuaded. Defendant has a number of prior convictions for driving while intoxicated and his driver’s license had been suspended at the time of the instant offense. In view of this, as well as the fact that defendant agreed to be sentenced to a 2- to 6-year prison term if he failed to complete the STEPS Road to Recovery Program, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Schermerhorn, 41 AD3d 975, 976 [2007]; People v Arnold, 2 AD3d 975, 976-977 [2003], lv denied 1 NY3d 594 [2004]).
Mercure, J.P, Rose, Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.